Citation Nr: 1419508	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  05-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the severance of service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, effective February 1, 2005, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from October 1974 to July 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Louis, Missouri.  

The issue on appeal previously before the Board in June 2013, when the appeal was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Remand (Joint Motion) and directed that the issue on appeal be returned to the Board for action consistent with the terms of the Joint Motion.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904 (2013).  In February 2014, the Court granted a Joint Motion and directed that the issue on appeal be remanded to the Board.  Accordingly, the Board's June 2013 decision is vacated, and a new decision on this issue will be entered as if the June 2013 decision had never been issued.

FINDINGS OF FACT

1.  The rating decision in February 1997 that granted service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, is clearly and unmistakably erroneous.

2.  A respiratory disorder, to include cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, is not related to the Veteran's military service.

CONCLUSIONS OF LAW

1.  The rating decision in February 1997 that granted service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, contained clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 1991)(West 2002); 38 C.F.R. § 3.105 (1997) (2013).

2.  The criteria for entitlement to service connection for a respiratory disorder, to include cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, are not met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (1997) (2013).

3.  The criteria for severance of service connection for a respiratory disorder, to include cough/shortness of breath as due to undiagnosed illness, status post have been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5109A (West 1991) (West 2002); 38 C.F.R. §§ 3.105(d), 3.103(b)(2), 3.303, 3.317 (1997) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in November 1995, the RO denied entitlement to service connection for a chronic cough/shortness of breath as due to an undiagnosed illness as this disorder was not shown to a compensable degree within two years subsequent to his last tour of duty in the Southwest Asia Theater of operations.  In February 1997, the RO found that a chronic cough was shown to a compensable degree within two years subsequent to his last tour of duty in the Southwest Asia Theater of operations and therefore, the November 1995 rating decision contained clear and unmistakable error.  Therefore, the February 1997 rating decision granted service connection for chronic cough/shortness of breath as due to undiagnosed illness and assigned a noncompensable evaluation.  In November 2004, the RO severed service connection for the disability, effective from February 1, 2005.  The Veteran has perfected an appeal of the propriety of the severance.  

Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty, or for aggravation of a pre-existing injury incurred or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may also be warranted under current law for a Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  At the time of the 1995 rating decision, service connection was warranted under for a Veteran who exhibited objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than two years after the date on which the Veteran last served in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Evidence in the claims file demonstrates that the Veteran served in the Persian Gulf during the pertinent time period.  

A qualifying chronic disability is defined as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  Id.  Moreover, signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  Id.  

Once service connection has been granted, it can be severed only upon VA's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d) (1997) (2013); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

With respect to due process, the severance was procedurally proper.  The RO complied with its notification obligations.  38 C.F.R. § 3.105(d).  In this regard, the RO proposed to sever service connection for cough/shortness of breath due to undiagnosed illness, status post uvuloplasty, in an August 2004 rating decision.  The Veteran was advised of the proposed severance by an August 2004 letter, which included a copy of the August 2004 rating decision.  This correspondence and accompanying rating decision provided an adequate explanation concerning the reasons for the proposed severance, notified him that he had 60 days to submit additional evidence, and that he could request a hearing.  The 60-day period in which the Veteran had to submit additional evidence or request a hearing expired without any response from the Veteran or his representative prior to the RO's promulgation of the proposed severance of service connection.  The RO then issued a November 2004 rating decision, severing service connection for cough/shortness of breath due to undiagnosed illness, status post uvuloplasty, effective February 1, 2005.  See 38 C.F.R. § 3.105(d).  In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous, with the burden of proof being upon VA.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Clear and unmistakable error (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

There are differences in application of the standards for severance of service connection and for demonstrating CUE in a prior final VA decision.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In a severance case, VA is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection; i.e. the provisions of 38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. App. 340, 342- 43 (1997).  Further, "the severance decision focuses--not on whether the original decision was clearly erroneous--but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth, 20 Vet. App. at 488 (quoting 38 C.F.R. § 3.105(d) (emphasis in original). 

In this case, the 2004 rating decision severing service connection for cough/shortness of breath due to undiagnosed illness, status post uvuloplasty, was based on a determination that the grant of service connection was clearly and unmistakably erroneous because the evidence did not show a compensable evaluation for a respiratory disorder was warranted within two years of the Veteran's last service in the Southwest Asia theatre, and that current findings attributed the Veteran's respiratory symptoms to chronic obstructive pulmonary disease caused by his post-service employment as a painter.  

A review of the service treatment records reveals the Veteran complained of chronic cough and shortness of breath while on active duty.  While the Veteran underwent evaluations and testing to determine the etiology of the claimed symptomatology, no actual pathology was found and no respiratory disorder was diagnosed.  

The Board finds that the severance of service connection for a respiratory disorder is proper as the competent probative evidence of record clearly and unmistakably demonstrates that the Veteran's complaints of respiratory symptomatology have been attributed to a known diagnosis of chronic obstructive pulmonary disease which has been etiologically linked to the Veteran's post-service employment.  

The Veteran's service treatment records show complaints and treatment for a chronic, productive cough, with symptoms of shortness of breath, immediately following his service in the Southwest Asia theater of operations that continued until November 1994.  After extensive testing, the diagnosis was chronic cough, unknown etiology.  The Veteran underwent an uvuloplasty in November 1994.  

The report of an October 1995 VA examination reveals the Veteran reported he had a chronic cough which began in May 1991.  The cough resolved after an uvuloplasty which was conducted in November 1994.  The physical examination revealed the lungs were clear to auscultation.  There was normal inspiratory volume.  Pulmonary function testing conducted in October 1995 revealed that forced expiratory volume in 1 second was 104% of the predicted value, forced expiratory volume in 1 second/forced vital capacity was 81%.  The pertinent diagnosis was chronic cough which resolved status post uvuloplasty.  

Subsequent to October 1995, the next pertinent medical records associated with the claims file are dated in beginning in 2004.  At the time of a June 2004 VA examination, the Veteran reported that after military service, he had worked painting electric motors for eight to twelve hours per day in a paint booth.  He stated that he rarely wore a respirator as it tended to fog up his glasses.  The Veteran reported that he was no longer able to handle the chronic cough that he experienced and because of the inability to perform the job without coughing, including coughing up blood, the Veteran quit work.  The Veteran reported his cough was worsening and that he had a cough since his return from the Persian Gulf.  The examiner wrote that chest x-ray, pulmonary function testing, methacholine challenge tests were all negative.  The examiner noted that an October 1995 chest x-ray was referenced as being normal.  The records showed that an uvuloplasty was conducted in October 1994 due to excessive snoring.  The examiner observed the medical notes indicated that the Veteran's cough resolved after the surgery, but the Veteran denied this.  He reported coughing on a daily basis but since quitting work, he was no longer coughing up blood.  The Veteran complained of being short of breath if "very" physically active.  He was on no medication for his breathing.  Physical examination revealed no shortness of breath and no coughing.  The pertinent diagnosis was subjective complaints of a cough of unknown etiology with numerous evaluations, negative pulmonary function testing for obstructive or reactive airway disease, negative chest x-ray, and negative methacholine challenge test.  The pulmonary function testing revealed mild decrease in diffusion capacity of carbon monoxide, with mild obstruction.  The examiner opined that it was "as likely as not" that these symptoms were due to the Veteran's post military occupation of painting in a booth without a respirator as his active duty pulmonary function testing results were normal.  Forced expiratory volume in 1 second was 76.4 percent of predicted value and forced expiratory volume in 1 second/forced vital capacity was 76%.  The diffusion capacity of carbon monoxide-single breath was 31.30%.

In July 2004, an addendum to the June 2004 VA examination was prepared.  The examiner noted the Veteran's reported history and reviewed the test results.  The examiner found that the pulmonary function testing revealed mild decrease in DLCO, with mild obstruction which could be directly attributed to the Veteran's painting in a booth without any form of respirator protection for a period of nine years, as he had a normal pulmonary function testing while on active duty.  The examiner noted the Veteran underwent numerous evaluations and testing during active duty for his subjective complaint of a cough, all of which were interpreted as being within normal limits.  The examiner wrote that the diagnosis was subjective complaint of cough, without any underlying physiology which could be identified.  The examiner was unable to resolve the issue of what caused the Veteran's reported chronic cough during active duty without resort to speculation.  The examiner opined that the current pulmonary function testing that showed slight obstruction was secondary to the Veteran's post military occupation working in a paint booth without a respirator.  

A VA outpatient treatment records dated in May 2005, November 2005, January 2006, June 2006, and August 2006 reported there were no problems with the Veteran's respiratory system.  In February 2007, a VA examiner wrote that he was not sure about the etiology of the Veteran's shortness of breath; that it could be anxiety related versus reactive airway disease based on exposure at work.  In a March 2007 VA outpatient treatment record, it was noted that recent pulmonary function testing had been interpreted as showing mild obstruction, with significant bronchodilator response.  The assessment was chronic obstructive pulmonary disease.  

In September 2007, the Veteran complained of increased problems breathing.  He had a past history of reactive airway disease.  The pertinent assessment was difficulty breathing (dyspnea).  

In January 2008, the Veteran complained of a cough and trouble breathing at night.  The assessment was bronchitis.  Another record dated the same month reveals the Veteran reported he had had a cough for two weeks.  A January 2008 chest x-ray revealed small pulmonary nodules.  In March 2008, the Veteran complained of chest pain but denied dyspnea.  He also denied a cough.  In April 2008, the Veteran denied chest pain or shortness of breath.  Review of the pulmonary system revealed a chronic cough.  

In May 2008, the Veteran informed a private clinician that he had dyspnea since 1991 and was exposed to burning oil well fires while in the Persian Gulf.  He also reported dyspnea, a cough and wheezing.  He denied ever smoking.  The diagnosis was chronic obstructive pulmonary disease "as part of the Gulf War Syndrome."  Other diagnoses included obstructive sleep apnea and an abnormal chest CT which revealed very small nodules.  

In a December 2009 VA outpatient treatment record, the Veteran complained of increasing shortness of breath.  Oxygen saturation was at 99 percent.  It was noted that the Veteran used inhalers.  The assessment was stable, chronic obstructive pulmonary disease.  

The competent probative evidence of record demonstrates that the Veteran had sought treatment for a chronic cough while on active duty and the etiology of the cough was undetermined.  Significantly, this evidence also demonstrates that the Veteran's cough ended after an uvuloplasty was conducted in November 1994 while the Veteran was still on active duty.  To the extent that the Veteran had an undiagnosed illness during active duty, this also ended during active duty.  

The competent probative post-service medical evidence of record clearly and unmistakably demonstrates that the Veteran's respiratory complaints are attributed to know diagnoses and linked to post-service employment or that no respiratory disorder was present at all.  The October 1995 report of the VA examination found no cough at that time, and found no respiratory disorder.  The February 2007 VA examination indicated that the Veteran's shortness of breath was due to anxiety or as a result of the Veteran's post-service work.  The Veteran's service in the Persian Gulf was not referenced in any way as a possible link nor was there any suggestion that any respiratory disorder was due to an undiagnosed illness.  The Board notes that the May 2008 clinical record includes a diagnosis of chronic obstructive pulmonary disease as part of the Gulf War Syndrome.  To the extent that this evidence attributes the Veteran's breathing problems to Gulf War Syndrome, it also includes a known diagnosis of chronic obstructive pulmonary disease.  This conflict essentially cancels the probative value of the statement.  The 

The Veteran has not introduced any evidence which contradicts the Board's findings and there is no other evidence in the record which supports a determination that the Veteran has a respiratory disorder which is due to an undiagnosed illness or to any incident of active duty service.  The competent probative medical evidence of record clearly and unmistakably demonstrates that the Veteran's respiratory disorder is not due to an undiagnosed illness linked to his active duty service and the evidence also clearly and unmistakably demonstrates that the reported symptomatology does not satisfy the criteria set out under 38 C.F.R. § 3.317.  The law was not correctly applied for service connection based on an undiagnosed illness.  The evidence is undebatable that the Veteran does not meet the criteria for an award of service connection based on an undiagnosed illness.  His respiratory symptomatology has clearly and unmistakably been attributed to a known diagnosis due to post-service employment and therefore, not related to the Veteran's military service.  


ORDER

The severance of service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, effective February 1, 2005, was proper; restoration of service connection is for the disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


